Title: Draft of a Proclamation for the Temporary Government of Louisiana, on or before 31 October 1803
From: Jefferson, Thomas
To: 


          
            [on or before 31 Oct. 1803]
          
          By H.E. W.C. Commandant & Intendant of the Province of Louisiana
          A Proclamation
          Whereas by treaties entered into between the governments of France and Spain on the 1st. day of Oct. 1800. at St. Ildefonso & on the 1st. day of March 1801. at Madrid the latter ceded to the former the colony & province of Louisiana, with the same extent which it had at the date of the first mentd treaty in the hands of Spain, & that it had when France possessed it, and such as it ought to be after the treaties subsequently entered into between Spain & other states; and the govmt of France hath ceded the same to the US. by a treaty duly ratifed which is in the following words, to wit. [here enter the treaty] and possession of the said colony & province is now in the US. according to the tenor of the sd treaty: and Whereas the Congress of the US. by an act passed on the 31st. day of October in this present year did enact that until the expirn of the session of Congress then sitting, unless provision for the temporary govmt of the said territories be sooner made by Congress all the military, civil, & judicial powers, exercised by the officers of the existing govmt. of the same shall be vested in such person & persons, & shall be exercised in such manner as the Pr. of the US. shall direct, for maintaining and protecting the inhabitants of Louisiana in the free enjoimt of their liberty, property & religion & the President of the US. has by his commission bearing date the same 31st day of Oct. invested me with all the powers & charged me with the several duties heretofore held and exercised by the Commandant & Intendant of the province, I have therefore thought fit to issue this my Proclamation making known the premise, and to declare that the government heretofore exercised over the sd province of Louisiana has ceased, and that that of the US. of A. is henceforth established over the same: that the inhabitants thereof will be incorporated in the union of the US & admitted as soon as possible, accordg to the principles of the federal constn, to the enjoyment of all the rights, advantages & immunities of citizens of the US. that in the meantime they shall be maintained & protected in the free enjoiment of their liberty, property, & the religion which they profess: that all laws which were in existence at the cessation of the former government remain in full force, & all civil officers charged with their execution, other than those whose powers have been specially vested in me, are continued in their functions until provision shall otherwise be made. And I do hereby exhort and enjoin all the inhabitants & other persons within the said province to be faithful & true in their allegiance to the US. and obedient to the laws and authorities of the same, under full assurance that their just rights will be under the guardianship of the US. and will be maintained & protected from all force & violence from without or within.
          In testimony whereof &c.
          Given at the city of New Orleans the    day of     1803 &c.
        